ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
(Opinion October 8, 1975, 5 Cir., 1975, 520 F.2d 1019).
Before GODBOLD, Circuit Judge, SKELTON, Associate Judge,* and GEE, Circuit Judge.
PER CURIAM:
The District Court denied the claim of Signal against Louisiana Offshore for indemnity and Signal appealed therefrom. Our opinion did not specifically dispose of that facet of the case. Since we hold that plaintiff’s claim against Signal had prescribed, the finding that Louisiana Offshore is not liable for indemnity is due to be affirmed. The last sentence of the opinion is therefore amended to read: reversed in part, affirmed in part.
The Petition of plaintiff for Rehearing is denied and no member of this panel nor Judge in regular active service on the court having requested that the court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) plaintiff’s Petition for Rehearing En Banc is denied.